Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 10/23/2019 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because Non-Patent Literature Document Cite No. 26 is missing an associated date and Cite No. 27 is lacking a valid URL.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6, 7, 13, 14, 20, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out 
Claims 6, 13, and 20 each recite “with a storage port” followed up “the storage port”, however the recitation of “a storage port” causes a clarify issue with the subsequent “the storage port” given the prior recitations of “the storage port” found in these claim’s respective parent claims (e.g., claims 5, 12, and 19 each also recite “the storage port”). Thus, it’s unclear as to whether these claims refer to the previous claimed “storage port” or to a different storage port. In order to expedite examination, the examiner will interpret claims 6, 13, and 20 to refer to the prior “storage port” recitations, however clarification is required to overcome this rejection.
Each of claims 7, 14, and 21 recite, “… via an indication in auxiliary parameter data word 0, bit 23 in programs that implement Fibre Channel Link Services”, however it’s unclear as to what “bit 23” is referring to. For purposes of examination, the examiner will interpret “bit 23” to refer to the 23rd bit of the “data word 0”, however clarification is required by Applicant in order to sufficiently overcome this rejection.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 15-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because each set of claims are directed to software per se. For example, claim 15 recites “A computer program 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claim(s) 1-3, 8-10, 15-17, and 22-24 is/are rejected under 35 U.S.C. 102(a)(1) & (a)(2) as being anticipated by “Coatney” (US 7191437).

Regarding Claim 1:
A method, comprising: 
enabling a host port for security (Col. 7, lines 41-67 and Col. 8, lines 1-10 disclose the usage of FLOGI and PLOGI protocols for a login procedure to provide fabric and port security between a host device and a target device. FLOGI providing a port number N to a host system port that is then utilized in PLOGI to log-in to a target device); 
in response to determining by the host port that authentication or security association negotiation with a storage port cannot be completed successfully (Fig. 4, step 406 and 408; Col. 9, lines 6-15, “At some time during the download, a device… attempts to access the disk by logging in (step 406) … However, the new low-level downloading firmware reject code of this invention is transmitted by the disk (step 408)…”), determining by the host port, whether an audit mode indicator (Abstract, “The target disk returns a special downloading firmware reject code embedded in a low-level protocol that remains operative during a firmware download”) has been enabled in a login response from the storage port (Col. 9, lines 9-22, “However, the new low-level downloading firmware reject code of this invention is transmitted by the disk (step 408), and recognized by the driver adapter layer’s (34) downloading firmware module/mechanism 342. The accessing device is instructed to wait a given time delay S before retrying its access (step 410)”); and 
preserving, by the host port, input/output (I/O) access to the storage port based on 10determining whether the audit mode indicator has been enabled in the login response from the storage port (Col. 9, lines 15-22, “The accessing device is instructed to wait a given time delay S before retrying its access (step 410). Any associated I/O operations are suspended until the next retry”).

Regarding Claim 2:
The method of claim 1, the method further comprising: 
performing, by the host port, I/O to the storage port, in response to determining that 15the audit mode indicator has been enabled in the login response from the storage port (Col. 9, lines 23-29, “As the firmware download progresses, the disk continues to issue the reject code on any attempted access … until completion … Upon completion, no further reject codes are issued, and full access by the device to the target disk is permitted”; Col 9, lines 17-19, “Any associated I/O operations are suspended until the next retry”; i.e., performing I/O operations responsive to receiving the reject code after waiting a predetermined amount of time for the target disk to finalize downloading of firmware).

Regarding Claim 3:
The method of claim 2, the method further comprising: 
“The system device may otherwise initiate an alert or reset of more-serious disk errors are encountered … Note that the first error or fault encountered is the reported condition in the reason code. Thus, any preexisting error (other than a firmware download) may be reported as the reason for rejection”; i.e., reject a request to perform I/O upon detecting a response to login for a reason other than a firmware download).

Regarding Claims 8-10, 15-17, and 22-24:
System claims 8-10, computer program product claims 15-17, and data structure claims 22-24 correspond to respective method claims 1-3 and contain no further limitations. Therefore each of claims 8-10, 15-17, and 22-24 are rejected by applying the same rationale used to reject claims 1-3 above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 7, 14, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Coatney” (US 7191437) in view of “Bharadwaj” (US 10,389,550).

Regarding Claim 7:
Coatney teaches:
The method of claim 1, …
Coatney does not disclose:
… wherein the audit mode indicator is enabled via an indication in auxiliary parameter data word 0, bit 23 in programs that implement Fibre Channel Link 10Services.
Bharadwaj teaches:
… wherein the audit mode indicator is enabled via an indication in auxiliary parameter data word 0, bit 23 in programs that implement Fibre Channel Link 10Services (Col. 4, lines 61-67 & Col. 5, lines 1-7, “FLOGI messages … each include a request message and an acknowledgement/accept (ACC) message …For example, in the ACC message, word 1 (w1), bit 23 (b23) … indicates the priority tagging capability … PLOGI messages 134 include the ACC message which indicates whether the originator of the ACC message is or is not priority tagging capable”).	
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify Coatney’s system to update a network fabric device by enhancing Coatney’s network fabric device to indicate via word 
	The motivation is to enable communication of various modes by utilizing auxiliary parameters within FLOGI/PLOGI messages, such as at word 1, bit 23, in order to allow a system that employs various network fabric devices to communicate in more effective means.

Regarding Claims 14 and 21:
System claim 14 and computer program product claim 21 each correspond to method claim 7 and contain no further limitations. Thus each of claims 14 and 21 are rejected by applying the same rationale used to reject claim 7 above.

Allowable Subject Matter
Claims 4, 5, 11, and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 6, 13, and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 18, 19, and 25 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101 set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not fairly teach or suggest, either individually or in .


Contact Information
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 571-272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.